internal_revenue_service appeals_office date mar number release date officer certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective date the date of your incorporation our revocation was made for the following reasons were not in furtherance of an exempt_purpose within the meaning of teas reg sec_1 c -1 c you operated for the benefit of private interests within the meaning of sec_1_501_c_3_-1 d ii and your primary activity was the operation of a business for a non-exempt purpose with the meaning of sec_1 c -1 e accordingly you are not operated exclusively for exempt purposes as described in sec_501 c more than an insubstantial part of your activities contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication '892 you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours 1tfnja wu timothy d jarvis appeals team manager cc enclosure publication and or i i r i g l l i l ' i i i p j i t i i i j i i i i ' i i i ' f j i a j i 1i t l t u i i r t u f u u - l i t i t t r d j t t i i i t f t l - l f l j d r ' ' i n l t t f_r ' j i h a l l i f i u r f l f l f ' i i u l t j i h i o i - j l t s - _ i i s t r u i l d t t z l u - t l i f j r f j j f u f i i ' i i i if we do not hear ftom you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest tbis proposed determination within days from the date of this letter the irs wm consider it to be a failure to exhaust your available administrative remedies sec_7428 bx2 of the codo provides in part a doelanttory judgment or decree under this acclion sball not be issued in any proceeding unless the tax_court 1he claims_court or the district_court of the united_states for 1he district of columbia determines that the orgmrization involved baa exhausted ita administrative remedies within the internal_revenue_service we wm chen issue a fmal revocation letter we will also notify the appropriate state officials of the revocation in accordance witb sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assiatauce is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot revene a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax mattc r that may not have been resolved through normal channels gets prompt and proper haddling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you bave any questions please call the contact person at the telephone number abown in the beading oftbis letter if you write please provide a telephone number and the most convenient time to call if we need to contac tyou tbadk you for your cooperation sincerely marsha a ramiiez director eo examinations enclosures publication publication report of examination letter rw zao3 calllog number 34808f form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended 20xx12and 20xx12 legend org organization name xx date state state website website issue whether org operated exclusively for exempt purposes within meaning of section soi cx3 of the internal_revenue_code code facts the org was incorporated in the state of state on february s 19xx and received exemption from federal_income_tax under section soi a of the code as an organization described in section sol cx3 in a determination_letter dated may i9xx the organization changed its name to org org in an amendment to the articles of incorporation filed on december 20xx essentially org has operated a down payment assistance program which provides funds to homebuyers also referred to as gifts for down payment or other expenses associated with the purchase of the sellers' homes for example the closing costs generally funds are made available to any homebuyer who qualifies for a mortgage and purchases a home enrolled in the oro's down payment assistance dpa program despite some representations to the contrary the home sellers or builders who sell their homes through oro's dpa program are required to provide the funds that homebuyers receive from org thus through the dpa program org facilitates the sales of homes of persons who pay it the service fees org also refers to its dpa program as the gift program apolication for exempt sytas org filed form_1023 on february summarizing its activities as follows we will be providing down payment gifts to individuals and families for the purpose of purchasing a home to qualify people must fall into either low_or_moderate_income categories as defined by fha and or fannie_mae they must qualify for a mortgage complete an education requirement demonstrate a need for down payment assistance and purchase a home in the program we will promote our program through real_estate agents mortgage lenders and home sellers builders in part ll activities and operational information org provides that it will depe1ment of the tihsw'j -lntarmi revenue service page i form888a name of taxpayer org department of the treasury internal revenue setvioe sc hedule no or exhibit explanation of items year period ended 20xx12and 20xx12 provide gifts of up to three percent of the contract sales_price to low and moderate income homebuyers for homes included in the program this activity will comprise oforg's activities and will represent of its expenditures collect service fees from home sellers and builders for the amount of3 of the contract sales_price for their homes to be included in the program the contributions from home sellers will be its ongoing and almost ex clusive source of funding for future gifts to low and moderate income homebuyers this activity will comprise of org's activities and will be the source of9701 of its revenue seek charitable_contributions from people working in the real_estate industry for example builders real_estate agents settlement agents and mortgage brokers this activity will comprise oforg's activities and will be the source of3 of its revenue the attachment to form_1023 the org the gift program guidelines provides the org down payment assistance program is for all low to moderate income homebuyers in need of a down payment gift in order to purchase a home homebuyers must purchase a home in the program be approved for a mortgage complete any hud approved home buyer class and have their request submitted at least hours prior to settlement the down payment gift will be provided directly to the settlement agent for the homebuyer's down payment the buyer must agree to return any gift funds not used towards the home purchase moreover they must agree to return any gift funds in the event they do not purchase a home included in the down payment assistance program the money we provide does not come from the seller of the home the buyers are purchasing we have an account from which we provide these gift funds we are fully supported by charitable_contributions and fees we do aot fteeive a siagle dollar or goverameat ruading for homes to be included in program the property seller or builder must agree to the terms of the org sales contract addendum and pay a service fee of3 this service fee insures the continued viability of our down payment assistance program the home is then qualified for home buyers using our down payment assistance program the seller is not obligated to pay the service fee until the time of settlement furthermore the seller is not obligated to pay the fee if his or her home sale does not close since our program is for low to moderate income homebuyers we will only include homes in our program up dollar_figureand provide gift funds up to dollar_figure depmtrnent of the treuury -lntiii'mi revenue servk e page form 886a name of tlllcpllyer org department of the treaewy -lttemal revenue semce schedule no or exhlbl explanation of items yur peffod ended 20xx12and 20xx12 the lender or real_estate agent can not pay the seller's service fee only the seller can pay it homebuyers do 11ot have to be first-time home buyers we wish to promote continued home ownership and have seen many situations where homebuyers need our program to purchase their next home homebuyers do not need to make any cash contribution towards the purchase of their home this program can be used in conjunction with any other down payment assistance programs homebuyers may purchase with down payment and dosing costs they may also use any loan program available to them org had also indicated that it would utilize forms and form contracts to facilitate the dpa transactions to apply for funds from org a potential homebuyer would fill out the down payment assistance application application a one page form which does not ask for any information on the prospective homebuyer's income the application does not request any information that would enable org to assess the applicant's need for assistance and whether offering assistance to the applicant would further org's purported charitable purposes to enroll a house into the dpa program a home builder would agree to the terms of the new_construction contract addendum and a home seller would agree to the terms of the resale contract addendum along with other requirements the addendums provide that the seller builder further agrees to pay a service fee in the amount ofs_- ------j which i sec_3 of the contract sales_price of the home included in the down payment assistance program in consideration the org agrees to provide information regarding approved home buying classes and down payment assistance to the buyer that qualify for the program the seller builder and buyer recognizes and agrees that this fee is not to be used to provide down payment assistance to the buyer of the subject property and the gift funds provided by the org are delivered from pre-existing down payment assistance program funds the selleri builder understands that they are under no obligation to pay the service fee if the buyer using the org program does not purchase the home included in the program from the seller builder the seller builder is only obligated to pay the service fee upon successful closing settlement with respect to the homebuyers the addendums provide that the buyer hereby agrees to diligently pursue a loan sign all required org forms follow all lender instructions and complete a hud approved home buyer class the buyer further acknowledges that the org does not warranty the subject property in any way written or implied form c-a department of the trusury- service page form 886a name of taxpayer org department of the treeswy internal_revenue_service schedule no or exhibit explanation of items year period ended 20xx12and 20xx12 moditiqtions to org's prognm in subsequent submissions to the service and in its marketing materials oro has modified its dpa program providing that homebuyers could receive towards down payment or closing costs three to ten percent of the purchase_price of a home enrolled in the dp a program oro also modified its processing fee providing that the fee would be s or percent of the purchase_price of a home whichever is less in its advertising materials oro explains the fees in connection with enrollment of a house into the dpa program and the processing fee as follows typically the fee for enrolling in the org downpayment gift program is a program fee plus a processing fee ofdollar_figureor of the contract sales_price whichever is less our fee is deducted from the seller's proceeds at settlement however oro offers reduced pricing for builders and home dealers website 20xx oro explains the program fee and its connection to the processing fee as follows the amount of the program fee depends on the gift amount requested from oro n for example the buyer need sec_3 from oro for the down payment oro will provide the gift funds from its existing pool of funds the seller agrees to replenish the pool of funds by paying a program fee of3 plus a processing fee up todollar_figure ifthe buyer need sec_5 then plus the processing fee is deducted from the seller's proceeds and so on and so forth id also on its fonn for the 20xx taxable_year in part vi oro reported that it has added the redevelopment program the program focuses on the restoration and revitalization of distressed homes and on returning those rehabilitat properties to the market at prices that accommodate low to moderate income homebuyers the chartable purpose is to revitalize blighted areas lessening the burden of government in creating affordable housing for low to moderate income buyers org's actual activities dpring they gn under eum since 19xx oro has operated a nationwide dpa program this activity was oro's primary activity during the years under examination org has derived 99' o of its revenue from the fees it charged home sellers and builders to participate in its dpa program org restricted the use of the gift funds for purchase of a home that is enrolled in the dpa program to enroll a house into the dpa program oro required home sellers or builders to agree to pay a service fee which had two components a program fee- always equal to the amount oro gives to the homebuyer and a processing fee-generally of the purchase_price of a home that org retained the form depllrtmenl of the t_ 8erv1ce page form 888a ntme of taxpayer org departrnem of the treasury - internal_revenue_service schedlh no or exhibit explanation of items year per'lod ended 20xx12and 20xx12 contractual terms required a settlement agency conducting the closing of a house enrolled in oro's dpa program to remit the service fees to oro the amount of funds oro transferred to homebuyers ranged from three to ten percent of the purchase_price of a home enrolled in the dpa program however that amount always corresponded and equaled to the amount that the sellers paid to oro as the program fee in 20xx and 20xx oro did not solicit or receive any contributions from the general_public or the government for these years oro derived o of its revenue from the home sellers' and builders' service fees oro's total revenues for 20xx and 20xx were sanddollar_figure respectively its net assets increased from dollar_figureto dollar_figurein 20xx and to dollar_figureby the end of20xx on its forms it reported that it made gifts to homebuyers ofdollar_figureand dollar_figureduring 20xx and 20xx respectively oro funds its operation on on-going basis solely with the service fees it receives from home sellers and home builders oro does not have an established endowment or fund from which it could provide funds to homebuyers oro does not solicit contributions from the general_public or the government for the years under examination there is no evidence that oro received any contributions from the government or an individual unrelated or unconnected to the real_estate transactions it facilitated in september 20xx oro began a redevelopment program by purchasing houses for rehabilitation and land for redevelopment in 20xx oro purchased one property and in 20xx it purchased seven homes which it renovated and sold by the end of20xx in 20xx oro derived income ofdollar_figurefrom these activities for the years under examination this activity had been negligible compared to oro's dpa activity oro marketed the dpa program to the general_public via its internet website and directly to individuals with ability to promote the program for example to home sellers home builders realtors mortgage bankers etc on average oro received big_number applications per month from homebuyers nationwide oro incurred significant expenses for marketing the dpa program for example in 20xx marketing was oro's biggest expense at dollar_figure in comparison the second highest expense for that year was salary and benefits at dollar_figure financial statements and independent auditors' report the oro december 20xx despite its representations on form i oro did not screen homebuyers or limited its assistance to low to moderate income homebuyers oro did not screen for individual's need for down payment or closing costs and did not in any way limit funds for purchases of houses in a defined geographic location undergoing economic depression instead it relied on the mortgage lenders and realtors to qualify individuals for the dpa program in fact ability to obtain a mortgage on a home enrolled in oro's dpa program was the only eligibility o p tment or the r - ntema revanue service page s form886a name of tupayer org department of the treasury - internal_revenue_service schedule no or elchlbl explanation of items year period ended 20xx12and 20xx12 requirement for participation in the dp a program org' s promotional and advertising materials indicate that the dp a program is available to anyone who qualifies for a mortgage on its website under frequently asked questions org answers no to the question are there any income requirements website 20xx org advertised that few restrictions is one of the benefits oforg's dpa program to homebuyers website 20xx org did not conduct educational activities ahhough org asserts that it provided homebuyers with the resources they need to make informed financial decisions it did not submit any information about its educational programs classes or presentations org' s guidelines appear to require a homebuyer to complete any hud approved homebuyer class before the closing org does not conduct sponsor or participate in these classes nor does it have safe guards in place to assure that a homebuyer actually completes any educational program or class on homeownership financial management or budgeting org does not develop the educational materials and is not in any way connected to the hud approved homebuyer education courses which are otherwise available to the general_public the org gift program guidelines beaefig oforg's dpa pmram org's advertising and marketing materials set forth in detail bow the dpa program benefits individuals connected to the real_estate transactions it facilitated including the sellers realtors builders and lenders for example org's marketing materials for sellers' state are you finding it difficult to sell your home maybe you're ready to move but your home is still on the market at org we understand that this is a complicated and sometimes stressfu process we are here to help through the org downpayment gift program org expands the number of potential buyers for your home by removing the barrier of a large down payment with more available buyers org can reduce the time your home is on the market and make it easier to sell your home website 20xx under the heading benefits of an org partnership to a home seller org provides expand buyer pool shorten time to sell org bas helped over big_number sellers more their home to a buyer results speak for themselves easy to use no one bas a process as easy as ours try it efficient no one in the industry moves faster we immediately react to the circumstances of your transaction form aqm o p rtment or u trusury -lntmniirnenu a vtc e page fonn886a name of taxpayer org department d the treiisliy -lrjemal revenue service schedule no or exhibit explanation of items yeeripertod ended 20xx12and 20xx12 financial strength and stabhity the down payment gift money is there on time every time customer service acknowledged best in the industry our competent staff is always ready to assist and serve information we think the more everyone knows about the home buying process the better we have a state-of the-art homebuyer education course that informs both buyer and seller marketing we help your real_estate_professional with an array of marketing materials such as site signs door knob hangers and postcards an org home is an attraction to the buyer ld to home builders org states org respects the challenges and risks associated in building new communities and new homes as you move into the seller phase of the development you must rely on dependable partners to assist you in selling your homes org has an admirable track record of helping builders in this regard our down payment assistance program greatly expands the pool of potential buyers who could purchase homes in your communities we provide up to i ooa in down payment assistance to overcome one of the major obstacles for otherwise qualified buyers our mission is aligned with yours -to put people into homes and create satisfaction with the buyer plus our selection of marketing materials can enhance your chances of success in selling out your development take your homes from selling to sold using org website 20xx with regard to real_estate professionals org states that at org we know you want to close deals quickly and efficiently after all a satisfied home buyer is your best advertising that's why org is your ideal down payment assistance provider partner org gives yers up to i of the sales_price of a home for a down payment or closing costs removing the largest barrier for many prospective homeowners for listing agents a down payment gift greatly expands the pool of potential purchasers more eligible buyers means less time on the market using org means dependability and consistency perfect timing and efficiency- more closed deals done right website 20xx form 886-a a- wa of the trusury -lntm1uii ravenue service page fonn886a name of taxpayer org department of the treaaliy -internal revenue s rvlce schedule no or exhibit explanation of items yearipertod ended 20xx12and 20xx12 with respect to benefits to settlement agents org provides that settlement agents are the unsung heroes of any closing process as your partner org aligns your goals with ours to put people into homes it must be done in a smooth transaction at the last minute bringing together a lot of information org is consistently dependable we fit seamlessly into the process allowing you to do your job professionally our program puts up to ooa toward down payment or closing costs eliminating a barrier that often uncouples a transaction we value your responsibilities and assist you in performing them website 20xx for real_estate lenders org provides that org will help increase your business -this translates into more closed deals and an increase in revenue website 20xx it also provides that o ur partnership extends to providing essential elements of a successful marketing program that can increase your business and visibility id lpsening the bprdm of goyerpmeat in a number of letters and responses to requests for additional information addressed to the internal_revenue_service org asserts that its activities are charitable mainly because they lessen the burdens of government by enabling individuals who otherwise would not be able to purchase a house to achieve homeownership letters dated may 20xx february 20xx september 20xx may 20xx specifically org alleges that org's program actually fulfills several functions that government has recognized as its own educating and counseling home buyers providing access to capital and redeveloping blighted properties for resale at affordable prices org's letter dated may 20xx in support of its position org relies on a number offederallegislative acts the united_states housing act of u s c sec_2 of the housing and urban development act of u s c and sec_101 sec_102 and of the cranston-gonzalez national affordable housing act u s c and and american dream downpayment act of20xx h_r org's letter dated september 20xx see also org's letter dated may 20xx additionally org points to recent legislative proposals in the united_states congress and government_official statements id however an independent report an eramination of downpayment gift programs administered by non-profit organizations submitted to the united_states department of housing and urban development march 20xx report concludes that seller-funded down payment assistance has led to underwriting problems which require immediate attention the report also concludes form deplrtnllnl of the t -y lnblmll rftenue service page form888a name of taxpayer org department of the tllnisury- lntemal revenue service schedule no or exhibit explanation of items veer period ended 20xx12and 20xx12 that the processing fees charged by the seller-funded down payment assistance providers which are passed through to homebuyers in higher property prices have lead to an increase in the effective cost ofhomeownership oro's dpa program is identical to the typical down payment assistance program subject of the report a copy of the report is enclosed with this rar law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for among other listed purposes charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see i r c sol cxj section dollar_figure c -1 dx1 xi provides that an organization may be exempt as an organization described in sec_501 cx3 if it is orxanized and operated exclusively for religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1 cx3 -1 cx1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in s01 cx3 an organization must not engage in substantial activities that are not in furtherance of an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1 50l cx3 -1 dx1xii provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organimtion to establish that it is not organized or operated for the benefit of private interests section l sol cx3 -1 dx3 i provides in part that the term educational for section s01 cx3 purposes includes the instruction of the public on subjects useful to the individual and beneficial to the community section l s01 cx3 -1 dx2 defines the term charitable for section s01 cx3 purposes as including relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency o p rtmellt oftm treasury -lntllmlll rwenue s w page form886a name of taxpayer org department of the tre iiuy -lrtemal revenue service schedule no or exhibit explanation of items year period ended 20xx12and 20xx12 sec_1 so c -1 e provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of section sol c if the trade_or_business furthers an exempt_purpose and if the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct lfljl 846_f2d_78 fed cir the u s court offederal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under s01 c the court concluded that the organization did not qualify for exemption under s01 c because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organiution's argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman's child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in s01 c easter hou cl_ct pincite in american campaign academy v commissioner t c sec_3 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in s01 c because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization's graduates worked in campaigns for the party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning oftreas reg i s01 cx3 -1 d ii the court concluded by stating that even if the political party's candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select form deplrtment of the treaswy rncermf rewnue s vfce page form 886a name cl taxpayer org department ci the treeuy -1 revenue service schedlh no or exhibit explanation of items v r perlod ended 20xx12and 20xx12 manner american campaign academy t c pincite see also 283_fsupp2d_58 d d c 20xx where the court stated among the major factors comts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter ilia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see aisq 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and heahh food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes rev_rul xx-27 xx-21lrb sets forth standards for determining when an organization that provides funds to homebuyers for down payment or closing costs qualities for exemption from federal_income_tax under sec_501 in situation an organization provides down payment assistance to low-income individuals and families it offers financial counseling seminars and conducts other educational activities to help prepare potential low income homebuyers for the responsibility of home ownership under the organization's grantmaking procedures the staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit ftom the sale moreover in substantially_all of the cases in which the organization provides down payment assistance to a homebuyer the organization receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by the organization to the homebuyer and the amount of the home seller's payment to the organization finally the organization does not conduct a broad based fundraising campaign to attract financial support rather most of the organization's support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive the organization's down payment assistance the revenue_ruling holds that the organization described in situation is not exempt from federal_income_tax under section soi c l because it finances its down payment assistance activities with contributions from sellers and individuals that stand to benefit from the transactions that the organization facilitates the fact that the organization relies on seller's payments for most of its funding and in substantially_all of the transactions the payment from a home seller corresponds to the amount that the organization gives to a homebuyer indicate that the benefit to the home seller is a critical aspect of an organization's operations rev rut 20xx-27 also holds that the payments to homebuyers in situation are not gifts but rebates or purchase_price reductions because sellers make the payments not out of detached and department cltbe t -lntennii 8ervlce page ll form886a name of taxpayer org department of the treasury internal_revenue_service schedule no or exhibit explanation of items year period ended 20xx12and 20xx12 disinterested generosity but in response to an anticipated economic benefit namely the sale of their home at a higher price and in less time rev rut 20xx-27 situation sec_1 and describe organizations that provide down payment and closing costs to qualified homebuyers in the manner that could qualify for exemption from federal_income_tax under sec_501 in situation the organization's purposes and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes in situation the organization's purposes and activities combat community deterioration in a specific economically depressed area that has suffered a major loss of population and jobs importantly these organizations conduct broad based fundraising programs to attract gifts grants and contributions from several foundations businesses the general_public and receive funding from government agencies rev_rul 20xx-27 their policies and procedures prevent the grantmaking staff from knowing identities of the parties involved in the transaction and whether anyone related to the transaction had made or agreed to make or made a contribution to the organization under sec_1 c -1 d the term charitable includes lessening the burdens of government revrul_85_1 c b holds that an activity is a burden of government only if there is an objective manifestation by a governmental_unit that it considers the activity to be its burden the ruling also provides that little weight should be given to government officials that merely praise or express approval of an organization and its activities instead the government must formally recognize the organization and its operations as relieving its burdens several factors set forth in the revenue_ruling bear on whether the governmental_unit has made an objective manifestation these factors are a statute specifically creates the organization and clearly defines the organization' sec_2 the activity is an integral part of a larger governmental program or is acted jointly the governmental_unit controls the activities of the organization for example by structure and purposes with a governmental_unit appointing the board members the organization pays governmental expenses regular government funding of the organization's activities through grants or general obligation bonds backed with the full faith and credit of the governmental as opposed to general revenue bond financing the governmental_unit is not prohibited from performing the particular activity revrul_85_2 1985-1c b holds that an organization lessens the burden of government if it engages in activities that a governmental_unit considers to be its burden and such activities form a aev -'8 oep rtment of the treuwy -internal revenue service page farm886a name of taxpayer org department of the treaeury internal_revenue_service schedule no or exhibit explanation of items veer period ended 20xx12and 20xx12 actually lessen such governmental burden an organization must demonstrate through all the relevant facts and circumstances that a governmental_unit considers the organization to be acting on its behalf thereby freeing up the government assets that would otherwise be devoted to the particular activity in 88_tc_1 ll fi d without published qpinion 838_f2d_465 4th cir the court provided that expending funds for services and items similar to those in the budget of a municipal government is insufficient to establish that a governmental_unit accepted the activities as its responsibility in public industries inc v commissioner t c memo the court stated that even if a governmental_unit considers an activity to be a proper governmental function an organization must establish that it has a solid relationship with the governmental_unit to support a finding that the organization was acting on the governmental unit's behalf on the issue of whether the organization's activities actually lessen the burdens of government the court noted that showing that an organization's activities might improve general economic conditions or might reduce the negative consequences if the activities are not conducted is not enough to demonstrate that organization's activities actually lessen the government's burden in 114_tc_498 20xx an organization that developed a certification program for safe construction claimed that it was lessening the burdens of government governmental agencies were among those that requested that the organization develop the certification program the court held that the government's concern with obtaining high quality work in public construction projects falls short of establishing that the government considers the certification program to be its own responsibility and that the organization was acting on its behalf in addition the court stated that even if the certification program lessened the burdens of government because it also conferred benefit on private owners and developers it furthered a substantial nonexempt purpose by lessening the burdens on private parties analysis org does not qualify as an organization described in i r c soi c because it operates a program that does not exclusively serve an exempt_purpose described in section sol c it is organized and operated primarily for a nonexempt business_purpose of facilitating real_estate transactions for private benefit of the parties involved in the transactions including sellers home builders lenders real_estate professionals and homebuyers org's dpa progf m does not further a charitable puroose form 886-a rw depwtment of the tre -y -lnlemel revenue lervlce page l3 form886a name of taxpayer org departmert of the trea wy -internal r4mh'iue service schedule no or exhibit explanation of items year period ended 20xx12and 20xx12 org' s dpa program does not provide relief of the poor and distressed or of the underprivileged within the meaning of sec_1 cx3 -l d org does not operate the dpa program to address the needs oflow-income people by enabling them to obtain decent safe and sanitary housing see rev_rul 20xx-27 situation see also revrul_70_585 situation despite its representations on form_1023 in fact org has no income limitations for participation in its dp a program and it does not screen the applicants the application_for down payment assistance does not contain any questions to establish an applicant's income level the mortgage and real_estate companies determine who is eligible for assistance from org solely based on an applicant's ability to sustain mortgage payments on the house enrolled in the dpa program org's advertising and promotional materials indicate that the dpa program is open to anyone who otherwise qualifies for a mortgage without any income limitations in fact org advertised its dpa program as having no income restrictions and few restrictions otherwise website 20xx and website 20xx org asserts that the dp a program is designed to assist a charitable_class because only a house of specified value may be enrollment in the program first there is no evidence that org limited enrollment ofhomes to the specified limit second even if it did so limiting a home's sale price does nothing to assure that org assisted members of a charitable_class low-income individuals org does not limit its assistance to a geographic area experiencing economic depression deterioration or neighborhood tensions rev_rul 20xx-27 situation and revrul_70_585 situation assistance to homebuyers is available irrespective of the property's location so long a home seller or home builder enrolls the property into the dpa program by agreeing to the terms of the new_construction contract addendum or resale contract addendum facilitating the purchases of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code org's dpa program is not educational within the meaning of sec_1 c - d 3xi because its educational activities are minimal compared to the primary activity of facilitating real_estate transactions further the educational aspects oforg's activities are merely incidental to the advertising and marketing of the dpa program although org has indicated its intention to provide education for homebuyers there is no evidence that org in fact did so also there is no evidence that org required or verified the applicants' participation or completion of any educational programs or financial counseling there is no evidence that org provided any meaningful fmancial counseling or instruction on homeownership and budgeting to meet its purported charitable purpose of educating homebuyers about the responsibilities of home ownership moreover even iforg conducted substantial educational activities in accordance with rev_rul 20xx-27 it would not qualify for exemption from o rtment of the treasury -lntermi r8venue 8ervlce page fonn886a name of taxpayer org department of the treasury lriemel r venue service schedule no or exhibit explanation of items veer period ended 20xx12and 20xx12 federal_income_tax under sec_501 c because it is funded primarily by sellers' contributions and it is operated for the benefit of individuals connected to the real_estate transactions oro facilitates oro's dpa program is virtually identical to the program described in rev_rul xx-27 situation oro does not solicit or receive funds from any sources other than sellers' service fees rather than having policies to withhold the identity of contn butors and home sellers from the grantmaking star oro's policies mandate that before funds to a homebuyer are made available oro's staff must make sure that the bouse seller or builder bad agreed to pay oro the service fee the program fee and the processing fee in essence oro's policy is to insure that the seller agrees to reimburse oro dollar-for-dollar for the amount oro transfers to a homebuyer similarly to the organization in rev_rul 20xx-27 through a circular flow of the money oro allows homebuyers to obtain cash for down payment or closing costs to satisfy the requirements for federal housing administration fha insured mortgages generally three percent down payment is required for an fha mortgage under the applicable department of hoosing and urban development hud guidelines the down payment must be made with a homebuyer's funds or a gift to a homebuyer from a relative employer labor_union charitable_organization close friend governmental agency or public entity thus as a purported charitable_organization oro bas acted as conduit between the bomebuyer and the home seller the home sellers provide the funds that the home buyers receive from oro for the down payment on a fha insured mortgage acting as a conduit oro operates for the substantial nonexempt purpose of facilitating the sales of homes on behalf of home sellers by enlarging the potential market of buyers oro's representation that percent ofhomebuyers it assisted were in the middle-income census tracts does not alter the fact that oro failed to screen the applicants and operate the dpa program according to its representations on fonn oro made this finding after it provided the assistance to the bomebuyers and after the service challenged oro's dpa program by not screening applicants for the dpa program prior to making funds available to bomebuyers and by not having any policies or safeguards to insure that payments were made to low_or_moderate_income individuals oro failed to show that its down payment assistance to homebuyers even without considering the enonnous benefit to the home sellers was exclusively in furtherance of its purported charitable purposes further oro operated the dpa program in a manner that is materially different from its representations on fonn even if oro's dpa program was directed to exclusively serve low-income individuals or individuals purchasing homes in disadvantaged communities oro's total reliance for financing of its dp a program on home sellers and individuals connected to the real_estate transactions form 4-qi deplrtment of the treasury -lntemal revenue ervk e page l5 fonn886a name of taxpayer org department of the t ry iiumal revenue service schedule no or exhibit explanation of items year period ended 20xx12and 20xx12 demonstrates that the dpa program provides substantial benefit to private parties involved in the transactions see rev_rul 20xx-27 situation org does not facilitate transactions and does not assist a homebuyer who may otherwise be a member of a charitable_class unless org is assured that a home seller will make an equivalent contribution and pay a processing fee the seller's obligation to make a payment to org is contingent on closing of the real_estate deal the homebuyer's receipt of the down payment assistance funds from org is contingent on purchasing of a home enrolled into org's dpa program org does not engage in broad based fundraising instead it exclusively relies on payments from individuals which directly stand to benefrt from the transactions org facilitates similarly to org in columbia park and recreation association the organization did not solicit or receive voluntary contributions form the public instead the organization's revenue came solely from the members whom it served columbia park and recreation association t c pincite the court stated that the fact that the organization's method of financing was dissimilar from a typical public organization was an important factor undercutting the organization's position that it was organized and operated for a charitable purpose the court said p etitioner thus lacks this normal trait of a section soi c organilation or more specifically an organization which operates primarily for a public interest id pincite the manner in which org operates its dpa program shows that the private benefit to various parties connected to the real_estate transactions is the intended outcome of the organization's operations rather than a mere incident of such operations org has outlined these benefrts on its website and in its marketing materials and they are significant the organization's down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers because the amount of transfer to a homebuyer always equals the amount seller transfers to org in fact the actual source of the gift funds is from homebuyers not a pre-existing pool of funds as org claims further in accordance with rev_rul 20xx-27 situation the funds oro makes available to homebuyers are not gifts because they are not made out of detached and disinterested generosity but rather are made in response to an anticipated economic benefit the sale of an enrolled home in less time and for a price which may be higher than the seller would otherwise be able to obtain like the organization in 92_tc_1053 and rev_rul 20xx-27 situation org's structure and operations are designed to assist the private parties who fund it and give it business the home sellers who enroll their homes in org' s dpa program benefit from getting access to a wider pool of buyers thereby decreasing their risk and the length of time that their homes are on the market they also benefit by being able to sell their home at the home's full listed price or by being able to reduce the amount of the negotiated discount on their homes the homebuyers who participate in org's dpa program benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals who participate in org's dpa progrbid from real_estate brokers to department of the treasury -lrlt4mmi revenue 8emc e page form886a name of taxpayer org department d the treasury - jrtemal revenue semc e schedule no or exhlbl explanation of items year period ended 20xx12and 20xx12 escrow companies benefit from increased sales volume and the attendant increase in their commission and compensation oro charges a market rate fee commensurate to the services it provides and makes significant profit oro does not provide assistance to anyone within a charitable_class it purportedly intends to benefit inst it provides assistance only to homebuyers who purchase a home for which the seller had agreed to pay oro the service fee in this respect oro is identical to the organization in easter hou which provided health care to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially substantial nonexempt purpose only an insubstantial part of activities of a tax-exempt organization's maybe in furtherance of a nonexempt purpose sec_1 c -l c l an organization will not be regarded as a tax-exempt_entity if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose ld as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes org has been organized and operated primarily for a nonexempt business_purpose of facilitating real_estate transactions for private benefit ofthe parties involved in the transactions oro's promotional material and its marketing activities show that oro operated in a manner consistent with a commercial business seeking to maximize sales of services rather than in a manner consistent with a charitable or educational_organization seeking to serve a charitable_class in furtherance of the purposes enumerated in sec_501 facilitation of real_estate transactions has been org's primary activity for which org charged significant market rate fees and derived substantial profit oro's operations are similar to an organization which was denied exemption because it operated a conference center for commercial purposes 283_fsupp2d_58 d d c 20xx operating a trade_or_business of facilitating home sales is not an inherently charitable activity oro's primary activity was in furtherance of a nonexempt business_purpose mainly maximizing the number of transactions and fees it collected similarly to the organizations in american campaign academy supra and easter house v u s cl_ct lfiji 846_f2d_78 fed cir a substantial part oforg's activities furthered a commercial purpose rather than a charitable purpose within the meaning of sec_501 of the code lgsenina the burdens or pyemmept fonn886a name oftexpeyer org department of the treasury- internal_revenue_service schedule no or elchlbft explanation of items yeeripertod ended 20xx12and 20xx12 oro's primary activity has been the facilitation of real_estate transactions and there is no evidence showing that a governmental_unit has accepted or recognized this activity as its burden as a tax neutral party with exclusive source of funding from home seller's service fees oro enables homebuyers without cash to obtain from their home seller or builder cash for down payment or closing costs as such oro acts merely as a conduit facilitating transfers of cash from home sellers or homebuilder to homebuyers for these services oro charges home sellers' market rate processing fees and generates a significant profit these fees have lead to an increase in the effective cost ofhomeownership the report there is no object manifestation that a governmental_unit has accepted as its burden facilitation of real_estate transactions in the manner as conducted by org there is no statute specifically creating oro or any other organization conducting similar activities in fact the fha has expressly provided that it does not approve non-profits down payment assistance programs similar to oro hud handbook and mortgage letter also in support of its position oro points to statement of government officials however as revrul_85_1 provides little weight should be given to government officials' statements praising or expressing approval of the organization or the activities it conducts there is no evidence of interrelationship between org and a governmental_unit no governmental_unit directly controls or participates in oro's activities or operations oro's activities are only indirectly subject_to the applicable real_estate and mortgage laws there is no federal or state law or regulation directly governing the dpa programs or oro's activities further no governmental_unit appoints org' s board_of directors and there is no evidence that a governmental_unit has ever previously engaged in the activities that org performs or similar activities revrul_85_1 and revrul_85_2 org does not defray expenses of a governmental_unit because there is no evidence that a governmental_unit would engage in the type of transactions that org performs oro bears no economic burden from providing grants to homebuyers because it does not use its own funds to provide any assistance to homebuyers oro does not conduct broad based fundraising but instead relies exclusively on house sellers' contributions to fund its dp a program to the extent that the house sellers' bear the economic burden of the transfers of cash to the homebuyers arguably they are the once and not oro that defray some costs that a government could potentially incur if it choose to provide cash towards down payment or closing costs to any individual regardless of their income race homebuyer status or geographic location oro receives no grants from any governmental_unit as stated above its operations are sustained exclusively by fees and contributions from house sellers similarly to a business_entity rather than a governmental expenditure program org derives significant profits from its activities oro's activities may actually harm the homebuyers it purports to help for example an independent report has concluded that tax-exempt organization's programs similar to the oro's form o partment of the tinsi8j -internal revenue service page fonn886a name of taxpayer org department of the treasury internal_revenue_service sc hedule no or exhibit explanation of items year period ended 20xx12and 20xx12 dpa program have lead to mortgage underwriting problems and higher cost ofhomeownership the report specifically the report state that the seller-funded downpayment assistance program dap structw-e leads to a lessening of loan underwriting quality another factor supporting our conclusions was the lack of borrower readiness to undertake the responsibilities ofhomeownership as reported by underwriters realtors and the borrowers themselves furthermore the effective costs ofhomeownership are increased even more by the processing fees charged by the seller-funded da providers which get passed through to borrowers in higher property prices in some counties the inflated sales prices results in higher settlement fees as well the report at viii ix additionally the report states increased cost ofhomeownership to borrowers receiving seller-funded da without realizing any tangible benefit associated with the increased costs these costs include seller-funded dap processing fees mortgage payment protection insurance premiums and higher settlement costs when the expense items are calculated based on a percentage of the sales_price another study conducted by the office of inspector general oig audit case number has concluded that mortgages involving assistance from tax-exempt organimtions provided in the manner similar to oro should be ineligible for fha insurance independent of the question of what a governmental_unit recognizes as its burden oro's activities go far beyond the activities which the government has arguably recognized as its burden contrary to the oro's dpa program the government's involvement in promotion of homeownership is narrowly tailored targeting mainly first-time low-income veterans and minority homebuyers for example the american dream downpayment initiative add i is a federal program aimed at increasing homeownership among lower income and minority households addi provides grants to low-income first-time purchasers of a single-family home for down payment and closing costs fha zero down payment and payment incentives program is another federal program aimed at lowering the barriers to homeownership by allowing first-time homebuyers with strong credit record to finance percent of the home purchase_price and closing costs the department of veterans affairs administers a home loan program which is aimed at increasing homeownership opportunities for the eligible veterans the program allows veterans to purchase a home without any down payment and under favorable tenns under the fha guidelines the grants to homebuyers under these programs are gifts not mere inducements to purchase furthermore through these programs the federal government does not merely facilitate real_estate transactions through transfers of cash in a circular manner between parties interested in the real_estate transactions to take advantage of these programs a homebuyer is not limited to purchasing a house enrolled in the program furthermore a house seller is not required to make a contribution to a government agency or pay any fees for selling a house through one of these programs further unlike oro's dpa form a rw aep rtment or the t ury -lntennii rewnue s va page form88 a name of taxpayer org department of the trusury internal_revenue_service schedule no or exhibit explanation of items year period ended 20xx12and 20xx12 program these government programs have strict income or status requirements before assistance is given to a homebuyer the determination of whether an organization actually lessens a burden of government is also made based on all relevant facts and circumstances rev_rul a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of government id org's does not actually lessen the burdens of government because its activities are not similar to the activities that the government has arguably accepted as its burden org' s activities as explained above may actually increase the burdens of government through its activities it merely facilitates real_estate transactions for the benefit of private parties connected to the real_estate transactions we find no evidence that org has a working relationship with hud fha va or any federal government agency tbat works on lowering barriers to homeownership we also find no evidence that in the absence of org a government unit would engage in the activities now being performed by org accordingly there is no objective manifestation that the org is acting on behalf of a governmental_unit see public industries inc v commissioner 61_tcm_1626 even iforg's activities improve economic conditions ofhomebuyers or neighborhoods it is not enough to show that org actually lessens the government's burden public industries inc as in columbia park and recreation association the benefit to private individuals is an integral part oforg's dpa program columbia park and recreation association t c pincite any benefit to homebuyers or the public from oro's activities is merely incidental and relatively insubstantial to the benefits org provides to the parties related to real_estate transactions it facilitates thus analogous to the situation in quality auditing company inc even if the dp a program lessen the burdens of government because it also conferred substantial benefits on individuals connected to the real_estate transactions including home sellers builders lenders real_estate professionals and homebuyers org lessens the burdens of private parties thereby furthering of a substantial nonexempt purpose not every activity concerning which a governmental_unit passes legislation or expresses an interest in can be considered as an activity which the government unit has assumed as its burden the government is interested in all aspects ofthe lives of its citizens and the enactment of various pieces of legislation may indicate that the government has an interest in the activity the government's interest in an activity is not the equivalent of the government assuming the burden of the activity because there must be an objective manifestation that a government accepts the activity as its own burden org failed to show that a governmental_unit has accepted as its burden the activities it conducts and it failed to establish that its activities actually lessen that burden department of the t -lntahinii revenue a vlce page form886a name or taxpayer org department of the treasury internal revenue sefvfce sdledule no or exhibit explanation of items year pertocl ended 20xx12and 20xx12 the legislative initiatives that oro cites do not in any way establish that the federal government has accepted as its burden provision of down payment and closing costs to any individual who qualifies for a mortgage in the manner as provided by oro instead these legislative acts are a reflection of a goal of the national housing policy to promote broad based homeownership they reflect the government's commitment to bringing down the barriers to homeownership and promotion ofhomeownership by minorities veterans first-time homeowners and low to moderate income individuals in filet oro recognizes this in stating that t brough dpa and complementary programs oro helps achieve the federal government's goal of promoting home ownership eliminating prejudice alleviating poverty and building and sustaining stable neighborhoods and communities -all without government funding or taxpayer dollars see oro's letter dated may 20xx pincite org's reliance on the bud's approval of gifts from charitable organizations to homebuyers for down payment is misplaced because according to the guidelines oro's transfer of funds to a homebuyer is not a gift but is nothing more than an inducement to purchase a house listed in the dpa program the fha rules provide that t he gift donor may not be a person pr entity with an interest in the sale ofthe proj erty such as the seller real_estate aaem or broker builder or any entity associated with them gifts from these sources are considered inducements to purchase and must be subtracted from the sales prices no repayment of the gift may be expected or implied as a rule we are not concerned with how the donor obtains the gift funds provided they are not derived in any manner from a party to the sales transaction in the case of org a home seller is in fact the obligated source of the homebuyer's down payment assistance gift ftom oro oro's grants are derived enti ely ftom a required_payment from a house seller with interest in the real_estate_transaction org's grant to a homebuyer is intrinsically tied to the home seller's payment in that a home seller's payment is the exclusive source of money oro transfers to a homebuyer and the amount of each seller's contribution is always equal to the amount oro transfers to the homebuyer plus a processing fee thus org is merely a conduit between the homebuyer and home seller and its argument that the bouse sellers' contributions only replenish the down payment assistance funds has no merit and represents an argument offonn over substance oro points to its participation in the state's program opportunity home ownership program and the request ftom the governor of state to provide down payment assistance with the state's mortgage finance authority mfa as evidence that its activities have been recognized as the burden of government however oro's involvement in these programs did not begin until 20xx well after the start of its operations and after the tax periods under examination furthermore oro has never provided any substantiation for this agreement it has failed to show that either the government of state or state have recognized accepted or regarded org's activities as their burden there is no evidence that state or state showed an indication that oro was assuming their burdens depmment olthe trm t u y lnwnll reftnue lervlce page form886a name of tupeyer org conclusion department d the treaaury lmmal revenue service schedule no or exhibit explanation of items year period ended 20xx12and 20xx12 org does not operate in a manner that exclusively furthers a charitable or educational purpose facilitating real_estate transactions is a nonexempt business_purpose and it has been org's primary activity during the years under examination org operates in a manner indistinguishable from a commercial enterprise to maximize its profits org markets and advertises its program and charges market rate processing fees its activities are funded solely by service fees from sellers and house builders org does not solicit funds from the general_public or the government org's activities benefrt to substantial degree individuals connected to the real_estate transactions it facilitates rather than members of a charitable_class including homebuyer sellers home builders lenders and other real_estate professionals at best org's educational and charitable activities are incidental to its primary activity of operating the dp a program while accumulating substantial profits org do not lessen a burden of government because there is no evidence that a governmental_unit has accepted or recogniml the activities performed by orgas its burden and that org actually lessen the burden for the foregoing reasons revocation of exempt status is proposed because the facts show that in 20xx and 20xx org operated in a manner materially different ftom that represented in its form_1023 the government proposes that the revocation be effective retroactively to the date of the organization's inception org will be allowed days to review this report and respond with a protest of the trhsury -internal rewnue 8ervk e page
